366 S.W.3d 86 (2012)
STATE of Missouri, Respondent,
v.
Carynne M. STEPTOE, Appellant.
No. ED 97005.
Missouri Court of Appeals, Eastern District, Division Four.
May 9, 2012.
Roxanna A. Mason, Assistant Public Defender, St. Louis, MO, for appellant.
Adeyinka A. Faleti, Assistant Circuit Attorney, St. Louis, MO, for respondent.
KURT S. ODENWALD, C.J., PATRICIA L. COHEN, J., and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Carynne Steptoe (Defendant) appeals the trial court's judgment entered upon her conviction of third-degree assault after a bench trial in the Circuit Court of the *87 City of St. Louis. Defendant claims the trial court erred in: (1) finding her guilty of third-degree assault because the State produced insufficient evidence to support her conviction; and (2) allowing the State to introduce video evidence not disclosed prior to trial.
We have reviewed the briefs of the parties and the record on appeal and find the trial court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment of conviction pursuant to Rule 30.25(b).